Citation Nr: 1041663	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-05 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for thoracotomy scar.

2.  Entitlement to an initial disability rating in excess of 10 
percent for adjustment disorder with anxiety and depression.

3.  Entitlement to an initial disability rating in excess of 10 
percent for bullous lesion in the left lung, status post 
pneumothorax with residual dyspnea and chest pain.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to October 
2005.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a January 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, 
inter alia, granted service connection for thoracotomy scar at a 
10 percent disability rating; granted service connection for 
adjustment disorder with anxiety and depression at a 10 percent 
disability rating; and granted service connection for bullous 
lesion in the left lung, status post pneumothorax with residual 
dyspnea and chest pain at a 10 percent disability rating.  

Also in its January 2006 rating decision, the RO granted service 
connection for headaches at a noncompensable disability rating.  
However, while the Veteran filed a notice of disagreement (NOD) 
for this issue in April 2006, he did not perfect an appeal of 
this issue by filing a substantive appeal (e.g., VA Form 9 or 
equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. § 20.200 (2010).  Therefore, it is not before the Board.

Additionally, in response to the aforementioned January 2006 
rating decision, in which the RO also granted service connection 
for bullous lesion in the left lung, status post pneumothorax 
with residual dyspnea and chest pain at a 10 percent disability 
rating, the Veteran filed an NOD in April 2006.  See 38 C.F.R. § 
20.300 (2010).  In particular, in his April 2006 NOD, the Veteran 
indicated that he disagreed with the 10-percent disability rating 
granted for his "lung,...."  Thus, the issuance of a statement of 
the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, 
the Board finds that additional development of the evidence is 
required.

Initially, a remand is necessary to obtain treatment records 
identified by the Veteran.  Specifically, through his 
representative's Informal Hearing Presentation (IHP) dated in 
October 2010, the Veteran indicated that he suffered from such 
severe pain from his thoracotomy scar that he was required to go 
to the emergency room.  The treatment records from this alleged 
visit to the emergency room have not been associated with the 
claims file.  

In this regard, VA's duty to assist includes obtaining records of 
the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  VA also has 
a duty to make reasonable efforts to obtain relevant records, 
including private records, that the claimant adequately 
identifies, and notify the claimant of such efforts whenever it 
is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Because any treatment records associated with the 
Veteran's service-connected thoracotomy scar may be relevant to 
his claim for a higher rating, the RO should attempt to obtain 
these records, and, if they no longer exist, must make this 
express declaration to confirm that further attempts to obtain 
them would be futile.  The Veteran also has to be apprised of 
this.

Additionally, another VA examination of the Veteran's thoracotomy 
scar is necessary to determine the current severity of the scar.  
As such, the Veteran was provided a VA general examination in 
November 2005, at which time it was reported that he still 
experienced pain and tenderness around his scar, which was noted 
to be 20 centimeter (cm.) long, curved, and well-healed.  
However, through his representative's October 2010 IHP, the 
Veteran argued that his thoracotomy scar should be rated as three 
separate scars as it runs from the front of his chest, under his 
arm, and to his back.  Further, he asserted that he continues to 
suffer from severe pain from his scar.  Thus, another updated VA 
examination is necessary to determine the exact number of scars 
that exist and their level of severity, including any pain and 
tenderness.  

Further, another VA examination is needed to determine the 
current nature, extent, and severity of the Veteran's adjustment 
disorder with anxiety and depression.  A review of the claims 
file indicates that the Veteran has complained of worsening 
symptoms of his adjustment disorder in his February 2007 VA Form 
9, reporting trouble remembering appointments and tasks that he 
needs to do, zoning out, feeling dread going out, having no 
motivation, and feeling no joy.  In his October 2010 IHP, the 
Veteran's representative also indicated that the Veteran 
currently works only part-time for no apparent physical reason.  
Thus, another VA psychiatric examination is in order to determine 
the current severity of the Veteran's adjustment disorder with 
anxiety and depression and whether an increased rating is 
warranted.  

Moreover, the last VA psychiatric examination was performed in 
December 2005, which dates to almost five years ago, and a more 
current examination would be helpful in deciding his appeal, 
especially because he has recently complained of worsening 
symptoms.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(determining that the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month-old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the last examination).    

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a).  The duty to assist includes the 
conduct of a thorough and comprehensive medical examination. 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Based on the 
Veteran's allegations and the elapsed time since previous VA 
examination, the Board remands the adjustment disorder with 
anxiety and depression issue for a VA examination in order to 
ascertain the current severity and etiology of this disability.  

Finally, as noted above, following a January 2006 rating decision 
that granted service connection for bullous lesion in the left 
lung, status post pneumothorax with residual dyspnea and chest 
pain at a 10 percent disability rating, the Veteran filed an NOD 
in April 2006 that indicated disagreement with the disability 
rating assigned for his lung disorder.  Specifically, in his 
April 2006 NOD, the Veteran indicated, "I disagree with the 
following decision[:] Granting only 10 [percent service 
connection] for lung,...."  See NOD dated in April 2006.  As there 
was a comma placed after the word "lung," separating it from 
the scar disability that followed it, the Board finds that this 
statement of disagreement serves as an NOD with respect to the 
bullous lesion in the left lung, status post pneumothorax with 
residual dyspnea and chest pain for reasons described above.  See 
38 C.F.R. 
§ 20.300 (2010). 

The RO has not provided an SOC addressing this issue, regarding 
which the Veteran has filed a timely NOD, and, as such, requires 
the issuance of an SOC.  Manlincon, 12 Vet. App. at 240-41.  An 
SSOC will not be sufficient to properly address this matter.  See 
67 Fed. Reg. 3099, 3104 (January 23, 2002) (amending 38 C.F.R. § 
19.31 in January 2002 to provide that a SSOC will not be used to 
announce the decision of an AOJ on an issue not previously 
addressed in a SOC).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain whether 
he had any relevant treatment at a VA medical 
center (VAMC) emergency room or with a 
private hospital for his service-connected 
thoracotomy scar and adjustment disorder with 
anxiety and depression.  If so, obtain all 
pertinent records of any medical treatment 
for the disabilities since January 2006.  If 
any private treatment records exist, the RO 
should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to submit 
such records.  As previously indicated, the 
Veteran has alleged that he suffers from such 
severe pain from his thoracotomy scar that a 
visit to the emergency room was necessary.  
All attempts to secure these records, and any 
response received, must be documented in the 
claims file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.
  
2.  Arrange for the Veteran to undergo a VA 
examination, by an appropriate specialist, to 
determine the current extent and severity of 
his thoracotomy scar.  The claims file must 
be made available for review of his pertinent 
medical and other history, including, in 
particular, the records of any relevant 
treatment. The examination report must state 
whether such review was accomplished.

The examination should include any diagnostic 
testing or evaluation deemed necessary.  This 
examination must thoroughly and adequately 
address the number of scars found; the 
various manifestations of each scar, 
including any pain, tenderness, and other 
symptoms; any characteristics of 
disfigurement, limitation of function of the 
affected part(s); and the sizes of the scars. 

The examiner also should discuss the extent 
to which the service-connected thoracotomy 
scar(s) affect(s) the Veteran's ability to 
secure or maintain employment.  If the 
examiner cannot provide any requested 
information, the report should so state.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences on his claim.

3.  Also arrange for the Veteran to be 
scheduled for a VA psychiatric examination to 
assess the current severity of his service-
connected adjustment disorder with anxiety 
and depression.  The claims folder should be 
made available to the examiner for review for 
the examination and the examination report 
should indicate whether such review was 
accomplished.  

All indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The examination report should 
include a complete discussion of the 
Veteran's subjective complaints, findings on 
mental status examination, and a multi-axial 
diagnosis with Global Assessment of 
Functioning (GAF) score.  The examiner also 
should discuss the extent to which the 
service-connected adjustment disorder with 
anxiety and depression affects the Veteran's 
ability to secure or maintain employment.  If 
the examiner cannot provide any requested 
information, the report should so state.

The Veteran is advised that failure to report 
for a scheduled VA examination without good 
cause may have adverse consequences for his 
claim.  

4.  The AOJ should issue the Veteran and his 
representative an SOC as to the issue of 
entitlement to an initial disability rating 
in excess of 10 percent for left 


lung, status post pneumothorax with residual 
dyspnea and chest pain.  The Veteran should 
be apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The AOJ should allow 
the Veteran and his representative the 
requisite period of time for a response.

Thereafter, if a timely substantive appeal is 
received, the case should be returned to the 
Board for further appellate consideration.    

5.  Readjudicate the Veteran's claim for 
entitlement to an initial disability rating 
in excess of 10 percent for thoracotomy scar 
and his claim for entitlement to an initial 
disability rating in excess of 10 percent for 
adjustment disorder with anxiety and 
depression in light of the VA examinations 
and any additional evidence received since 
the January 2007 statement of the case (SOC).  
If the claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental SOC (SSOC) and 
give them an opportunity to respond before 
returning the file to the Board for further 
appellate consideration.
  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for 


Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


